Exhibit 10.79
December 5, 2008          
Edward L. Larsen
Senior Vice President, Finance,
   Chief Financial Officer and Treasurer
c/o The Talbots, Inc.
One Talbots Drive
Hingham, MA 02043

  Re:    Retirement Arrangements

Dear Ed:
          This letter is intended to confirm the agreements between you and The
Talbots, Inc. (with its subsidiaries, “Talbots” or the “Company”) concerning
your retirement from Talbots, which you have advised us will be on January 16,
2010 (“Retirement Date”), as well as your transition from the chief financial
officer and other officer duties with Talbots, and the terms of your interim
responsibilities with Talbots preceding your Retirement Date.
          Retirement Arrangement. This confirms that as of January 5, 2009 you
will voluntarily relinquish your responsibilities as senior vice president,
chief financial officer, treasurer and officer of Talbots (as well as your
responsibilities and officer and committee positions in connection with Talbots
subsidiaries and its affiliates, foundation and benefit plans and programs).
From January 5, 2009 up through and ending on your Retirement Date, you will
continue as a regular employee with Talbots, serving exclusively as special
advisor to the CEO in connection with strategic initiatives and assisting the
CFO’s transition.
          Compensation Arrangement from January 5, 2009 Until Your January 16,
2010 Retirement Date. In such capacity and during your continued employment
hereunder, you will continue to receive your base salary at the rate currently
in effect, continue to receive your

 



--------------------------------------------------------------------------------



 



customary health and welfare benefits and continue to participate in all
customary benefit plans made available generally at the SVP level, including the
qualified defined benefit pension plan, defined benefit Supplemental Executive
Retirement Plan (“SERP”), Retirement Savings Voluntary Plan (“RSVP”),
Supplemental Savings Plan (“SSP”), Company-paid term life insurance, long-term
disability, Executive Auto Program, vacation pay accrual, and Deferred
Compensation Plan (“DCP”), in each case subject to all terms and conditions
therein and to such changes in or termination of any of the foregoing plans or
arrangements as may hereafter be made by Talbots. In such position, however, you
will not be entitled to new grants or programs under the annual incentive
program, new grants pursuant to the equity incentive program under the ESBIP or
any benefits under any severance agreement, plan or arrangement.
          Equity Awards. Your March 14, 2008 retention restricted stock grant
(covering 21,000 shares) will vest in full on January 5, 2009, subject to your
satisfaction of the terms of this agreement prior to such vesting date
(including, without limitation, the Company’s receipt of a release of claims
which is no longer subject to revocation).
          During your continued employment, your outstanding stock options, PARS
and your March 14, 2008 restricted stock grant covering 29,600 shares (“2008
Restricted Stock Grant”) will continue to vest through your Retirement Date (or
through any earlier employment termination as provided below).
          Provided you remain in Talbots employ up to your Retirement Date:

  •   All of your then outstanding and unvested PARS grants and your then
outstanding and unvested 2008 Restricted Stock Grant will continue to vest until
the end of the 120-day period following your Retirement Date (on which date
Talbots will be deemed to have exercised its repurchase option on any then
unvested shares as set forth in the award

 



--------------------------------------------------------------------------------



 



      agreement, and Talbots will thereafter pay you the $0.01 par value per
share for the unvested shares covered by the outstanding PARS grants and the
2008 Restricted Stock Grant).     •   All of your then outstanding unvested
stock options will terminate on your Retirement Date and all of your then
outstanding vested stock options will continue to be exercisable until the
earlier of three (3) years from your Retirement Date or the original expiration
date of the option.

          Except as otherwise expressly provided in this retirement agreement,
your outstanding stock options, restricted stock awards and PARS awards will be
governed by and subject to the terms and conditions of such equity awards.
          On the vesting of any of the above PARS and restricted stock grants,
the Company is authorized and directed to withhold a sufficient number of vested
shares upon such vesting in order to satisfy the minimum Federal, state and
local income tax withholding obligations.
          You agree that during your employment under this agreement and up
through your Retirement Date or any earlier termination of employment and for
6 months thereafter you will not engage in the purchase or sale of Talbots
common stock (including without limitation any “cashless exercise” of any stock
options involving the sale of any Talbots common stock as part of such option
exercise) during any trading window “blackout” or “quiet period” applicable to
management employees (“Quiet Period”). You acknowledge that Talbots reserves the
right to modify the Quiet Period from time to time in its sole and absolute
discretion. Talbots will also provide you with notice of Quiet Periods and
changes thereto at the time it provides such notice to Talbots management level
employees. In addition, you agree to notify Talbots General Counsel prior to
exercising any options or trading in Talbots common stock during the above

 



--------------------------------------------------------------------------------



 



period to ascertain whether such transaction would violate any Quiet Period
covered by this paragraph.
          Effect on Existing Severance Arrangements. You and the Company
acknowledge and agree that your separation from employment on your Retirement
Date will for all purposes be deemed your voluntary resignation from employment
with Talbots.
          This agreement constitutes the entire agreement between you and the
Company with respect to the subject matter of this agreement and supersedes any
and all prior representations, agreements, understandings, promises or
arrangements between you and the Company whether written or oral concerning any
of the subject matter hereof. Your rights during your continued employment and
in connection with your separation from employment will be exclusively governed
by this retirement agreement and you will not be entitled to severance pay or
benefits under any other agreement, plan or arrangement. Without limiting the
foregoing, this agreement expressly supersedes the Change in Control Agreement
between you and Talbots dated November 11, 1993 and the Severance Agreement
between you and Talbots dated August 6, 2007 (together, the “Prior Agreements”)
and each of the Prior Agreements is hereby terminated and of no further force or
effect.
          Nothing in this agreement will modify or otherwise limit any of your
rights and benefits as they may exist under the written terms and conditions of
any qualified, nonqualified or supplemental retirement, 401(k), savings or
deferred compensation plans of the Company (excluding any severance or severance
compensation plans).
          Termination of Employment Prior to Your January 16, 2010 Retirement
Date. Should your employment end prior to your Retirement Date due to your
voluntary resignation or due to

 



--------------------------------------------------------------------------------



 



your death or Disability, you will be entitled to (subject to any application of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”)) and your
rights will be limited to:

  •   earned base salary up to your employment separation date;     •  
continued base salary up to your January 16, 2010 Retirement Date;     •  
accrued and unpaid benefits due and payable to you under plan terms up to your
employment separation date;     •   continued participation (except in case of
death), through COBRA or otherwise, on substantially the same terms and
conditions as in effect for you (including any required employee contribution)
immediately prior to such termination, in the medical and dental programs
provided to you immediately prior to such termination or as subsequently
modified, until the earlier of (i) January 16, 2010 or (ii) such time as you are
eligible to be covered by comparable benefits of a subsequent employer (you
agree to notify the Company promptly if and when you begin employment with
another employer and if and when you become eligible to participate in any
benefit or other welfare plans, programs or arrangements of another employer);  
  •   benefits under the qualified pension plan, SERP, RSVP, DCP and SSP based
on your service up to your employment separation date and subject to
satisfaction of plan requirements; and     •   your equity awards will vest up
to your employment separation date, on which date (a) any unvested outstanding
restricted stock (including PARS) will terminate (unless your employment is
terminated due to your death or Disability in which case your outstanding
unvested restricted stock would continue to vest for 120 days following such
employment separation date, on which date any unvested restricted stock would
then terminate and

 



--------------------------------------------------------------------------------



 



      Talbots will be deemed to have exercised its repurchase option), and
(b) any unvested outstanding options that you hold will terminate and you will
have three (3) years from your employment separation date (or up to the original
option expiration date, if earlier) to exercise your vested options.

          Should your employment be terminated by the Company for Cause (as
defined below) prior to your Retirement Date, you will be entitled to (subject
to any application of Code Section 409A) and your rights will be limited to:

  •   earned base salary up to your employment separation date;     •   accrued
and unpaid benefits due and payable to you under plan terms up to your
employment separation date;     •   benefits under the qualified pension plan,
SERP, RSVP, DCP and SSP based on your service up to your employment separation
date and subject to satisfaction of plan requirements; and     •   your equity
awards will be governed by the terms of the equity award agreements.

          “Cause” means (1) your material breach of your obligations under this
retirement agreement (not cured within 45 days following notice), (2) your
commission of fraud, a crime involving moral turpitude or a felony, or (3) your
material breach of your confidentiality and non-solicitation covenants under
this agreement.
          Restrictive Covenants. You agree that prior to and during the one year
period following your Retirement Date, you will not directly or indirectly
solicit, attempt to hire, or hire any employee of Talbots (or any person who may
have been employed by Talbots during the last year of the term of your
employment with Talbots) or actively assist in such hiring by any other person
or business entity or encourage, induce or attempt to induce any such employee
to

 



--------------------------------------------------------------------------------



 



terminate his or her employment with Talbots. You also agree not to make any
statement, written or oral, prior to or in the one year period following your
Retirement Date which materially disparages the reputation of the Company or its
business.
          You also agree not to, prior to or following your Retirement Date,
directly or indirectly, without the express prior written consent of Talbots,
disclose or use any Confidential Information of Talbots. “Confidential
Information” includes all information concerning Talbots or any parent,
affiliate, employee, customer or supplier or other business associate of Talbots
or any affiliate (including but not limited to any trade secrets or other
confidential, proprietary or private matters), which has been or is received by
you or is otherwise in your possession, and which is not known or generally
available to the public.
          If you voluntarily resign prior to your Retirement Date, you will be
subject to a non-compete obligation prohibiting you from working directly or
indirectly for Ann Taylor, Chico’s FAS and Coldwater Creek for the period
following your employment separation date up to January 16, 2010.
          Miscellaneous. During your continued employment with Talbots prior to
your Retirement Date, you acknowledge and agree to maintain compliance with, at
a minimum, Code Section 409A and all regulations and other guidance issued
thereunder concerning working hours and employment service so that no separation
from service under Code Section 409A shall at any time be deemed to have
occurred during your continued employment with Talbots hereunder, as well as all
minimum hour or working requirements under ERISA or under any qualified or
nonqualified plan of Talbots in which you participate (including without
limitation the qualified defined benefit pension plan and RSVP) as may be
applicable for continued participation on a regular basis in any such plan. You
also agree to abide by all Talbots policies applicable to

 



--------------------------------------------------------------------------------



 



Talbots employees including without limitation the Code of Business Conduct and
Ethics. You also agree to provide any signed certifications or subcertifications
as may be reasonably requested by the Company in connection with the preparation
of any SEC filings which cover any period during which you served as the chief
financial officer of the Company.
          It is the intention of the parties that this agreement comply with
Code Section 409A, and all regulations or other guidance issued thereunder, and
this agreement and the payments of any benefits hereunder will be operated and
administered accordingly. Specifically, but not by limitation, you agree that
if, at the time of your termination of employment (as interpreted and understood
within the meaning and guidance of Code Section 409A), Talbots is considered to
be publicly traded and you are considered to be a specified employee, as defined
in Code Section 409A (and as determined as of December 31 preceding such
termination of employment, unless such termination of employment occurs prior to
April 30, in which case the determination will be made as of the second
preceding December 31), then some or all of such payments to be made under this
agreement as a result of such termination of employment will be deferred for no
more than 6 months following such termination of employment, if and to the
extent the delay in such payments is necessary in order to comply with the
requirements of Code Section 409A. Upon expiration of such 6 month period (or,
if earlier, your death), any payments so withheld from you hereunder will be
distributed to you, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date).
          Talbots obligation to make the payments and provide the benefits to
you set forth in this agreement is specifically conditioned upon and subject to
your having delivered to Talbots, both at the time of your entering into this
agreement as well as at the time of your Retirement Date or any earlier
separation from employment, an executed full and unconditional release (that is
no

 



--------------------------------------------------------------------------------



 



longer subject to revocation) of any and all claims against Talbots, its parent
entities, affiliates, employee benefit plans and fiduciaries, and their
respective officers, employees, directors, agents and representatives,
satisfactory in form and content to Talbots legal counsel.
          While you continue in Talbots employment under this agreement, you
will not be permitted to be employed by any other company. However, you will be
permitted to serve as a director on the board of directors of any company (other
than a women’s apparel company, except with the consent of the CEO) so long as
your director responsibilities do not materially interfere with your
responsibilities under this agreement.
          You agree that the Company may deduct from your payments and benefits
due to you under this agreement such withholding taxes and similar governmental
payments and charges as may be required.
          Effective upon relinquishing your officer responsibilities pursuant to
this agreement, you hereby expressly resign from all officer, trustee, committee
member and director positions with Talbots, including Talbots subsidiaries and
its affiliates, foundation, and benefits plans and programs. Notwithstanding the
foregoing and if requested by the Company, you agree to remain as an officer,
Board member and Chairman of Talbots Classics National Bank for such period as
may be reasonably required by the Company or any applicable policies, rules or
regulations.
          This agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their successors (including
successors by merger, consolidation, sale or similar transaction, assigns,
executors, administrators, personal representatives, heirs and distributees).
This agreement is personal in nature and your rights and obligations under this
agreement shall not be assigned or transferred by you.

 



--------------------------------------------------------------------------------



 



          This agreement may be modified only in a writing signed by both
parties. This agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts applicable to contracts made and
to be wholly performed in that state without regard to its conflicts of laws,
provisions or principles. No provision of this agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by both parties.
          Ed, if the foregoing accurately sets forth your understanding in
connection with your retirement, kindly sign and return this letter agreement.

            Sincerely,

The Talbots, Inc.
      By:   /s/ John Fiske, III         Duly Authorized             

          Agreed to and accepted:
      /s/ Edward L. Larsen       Edward L. Larsen      December 7, 2008       

 